Carpenter, J.
The garnishee defendant was appointed by the circuit court for the county of Wayne receiver in a certain suit wherein he and the principal defendants were parties. That suit was tried. It resulted in a final decree requiring the garnishee defendant to pay to the principal defendants in this suit a certain sum of money. It appears that nothing remains to be done except the performance of this decree, viz., the payment of said money. The' question presented by this case is whether plaintiff, a creditor of the principal defendants, has a right without leave of the court to commence garnishment proceedings to secure this fund. The trial court held that he had not and dismissed his proceedings.
*613There is no doubt of the general rule that property in the hands of a receiver is not subject to garnishment except by leave of the court appointing the receiver, which leave was not obtained in this case. But the weight of authority holds that that rule has no application in a case like this where nothing remains to be done except to pay money upon a final decree. Willard v. Decatur, 59 N. H. 137; Smith v. People, 93 Ill. App. 135; Rood on Garnishment, § 32; Dunsmoor v. Furstenfeldt, 88 Cal. 522 (12 L. R. A. 508); Weaver v. Davis, 47 Ill. 235; 20 Cyc. p. 1026. We believe the law to be as stated in these cases. The order dismissing the proceedings was therefore erroneous.
Judgment reversed and a new trial granted.
Grant, O. J., and Blair, Montgomery, and Mc-Alvay, JJ., concurred.